DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 18 recites subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Nowhere in the specification disclose such limitations “a data driver configured to generate the data signal based on image data, provide the data signal to the pixel, and sense a characteristic of the light emitting element".  According to Applicant’s specification, Paragraph 0032, “the data driver 130 may receive a sensing (for example, current) from the pixel PXL through the readout lines RL1 to RLm in response to a sensing control signal CS_S….”. For the purposes of examination, examiner interprets claim 18 with broadest reasonable interpretation. Claims 19-20 are also rejected because of depending on Claim 18, respectively, containing the same deficiency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (US# 2021/0012704 hereinafter Pyun) in view of Park et al. (US# 2020/0380911 hereinafter Park).
Referring to claim 1, Pyun discloses a display device (10; Fig. 1), comprising:
a display panel (pixel unit 14 as display panel; Fig. 1) including pixels (pixel unit 14 may include a plurality of blocks BLK1 and BLK2; Fig. 1) connected between a first power line and a second power line (pixel having connections with powers ELVDDL and ELVSSL; Fig. 2), each of the pixels including a light emitting element (light emitting diode LD; Fig. 2) configured to emit light in response to a driving current flowing between the first and second power lines (light emitting diode LD is between the powers ELVDDL and ELVSSL, and may emit light with luminance corresponding to the data voltage; Paras. 0069-0072);
a power supply configured to apply power voltages to the first and second power lines of the display panel (A first power source voltage may be applied to the first power source line ELVDDL, and a second power source voltage may be applied to the second power source line ELVSSL. For example, the first power source voltage may be greater than the second power source voltage.; Para. 0070);
a current measurer (current sensor 15; Fig. 1) configured to measure a current applied to the display panel from the power supply through the first and second power lines (The current sensor 15 may be connected to the first power source line ELVDDL. In this case, the current sensor 15 may sense a current flowing through the first power source line ELVDDL to provide a sensing current value to the scale factor provider 16. As described above, in another embodiment, the current sensor 15 may be connected to the second power source line ELVSSL connected to the pixels PXij, PXi(j+1) and PX(i+1)j in common. At this time, the current sensor 15 may sense a current flowing through the second power source line ELVSSL to provide the sensing current value to the scale factor provider 16.; Fig. 0058, Fig. 1).
However, Pyun does not specifically disclose a sensing controller configured to output a first sensing control signal indicating whether to sense a voltage-current characteristic of the light emitting element of at least one of the pixels based on a measured current; and
a sensor configured to sense the voltage-current characteristic of the light emitting element of the at least one pixel in response to the first sensing control signal.
In an analogous art, Park discloses a sensing controller (230; Para. 0047, Fig. 1) configured to output a first sensing control signal indicating whether to sense a voltage-current characteristic of the light emitting element of at least one of the pixels based on a measured current (The second input terminal IN2 may receive a sensing on signal SEN_ON. “The sensing on signal SEN_ON is a control signal for outputting” the scan signal during a sensing period in which the mobility of the driving transistor M1 included in the pixel, a threshold voltage, and “a current characteristic of the light emitting element LED may be sensed”.); and
a sensor (230; Para. 0047, Fig. 1) configured to sense the voltage-current characteristic of the light emitting element of the at least one pixel in response to the first sensing control signal (sensing signal SEN_ON is supplied; Para. 0158-0159… and a second sensing period during which the current characteristic of the light emitting element LED is sensed; Para. 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Park to the system of Pyun in order to allow the output of the stable scan signals to secure, and improve the reliability of the display device.
Referring to claim 13, Pyun as modified by Park discloses wherein each of the pixels includes:
a driving transistor (Park- M1; Fig. 2) configured to control the amount of the driving current flowing through the light emitting element (Park- The driving transistor M1 may control the amount of current flowing in the light emitting element LED in correspondence with a gate-source voltage value.; Para. 0054); and a sensing transistor (Park- M3; Fig. 2) connected between a readout line and a node (Park- Nb; Fig. 2) to which one electrode of the driving transistor (Park- M1; Fig. 2) and one electrode of the light emitting element (Park- LED; Fig. 2) are connected (Park- See Fig. 2).
Referring to claim 14, Pyun as modified by Park discloses wherein the sensor is configured to: apply a reference voltage to the one electrode of the light emitting element through the readout line and the sensing transistor, and sense a current flowing through the readout line and the light emitting element as the voltage-current characteristic of the light emitting element in response to the reference voltage (Park- The sensing transistor M3 may be turned on when the sensing signal is supplied to the second scan line SSi to control a potential of the second node Nb. For example, when the sensing signal is supplied to the second scan line SSi, the sensing transistor M3 may be turned on to measure the current flowing through the light emitting element LED.; Para. 0055, and …. The light emitting element LED may include a first electrode (e.g., an anode electrode) connected to the second electrode of the driving transistor M1 and a second electrode (e.g., a cathode electrode) connected to the second driving power ELVSS. The light emitting element LED may generate light corresponding to the amount of current supplied from the driving transistor M1; Para. 0056).
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Pyun does not explicitly disclose a sensing controller configured to output a first sensing control signal indicating whether to sense a threshold voltage of the driving transistor based on a measured current; and
a sensor configured to sense the threshold voltage of the driving transistor in response to the first sensing control signal.
In an analogous art, Park discloses a sensing controller (230; Para. 0047, Fig. 1) configured to output a first sensing control signal indicating whether to sense a threshold voltage of the driving transistor based on a measured current (The second input terminal IN2 may receive a sensing on signal SEN_ON. The sensing on signal SEN_ON is a control signal for outputting the scan signal during a sensing period in which the mobility of the driving transistor M1 included in the pixel, a threshold voltage, and a current characteristic of the light emitting element LED may be sensed.; Para. 0065); and
a sensor (230; Para. 0047, Fig. 1) configured to sense the threshold voltage of the driving transistor in response to the first sensing control signal (The sensing period SP may include a first sensing period during which the mobility of the driving transistor M1 and the threshold voltage are sensed, and a second sensing period during which the current characteristic of the light emitting element LED is sensed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Park to the system of Pyun in order to allow the output of the stable scan signals to secure, and improve the reliability of the display device.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (US# 2021/0012704 hereinafter Pyun) in view of Moon et al. (US# 2017/0069238 hereinafter Moon).
Referring to claim 19, Pyun discloses a display device (10; Fig. 1), comprising: 
a display panel (pixel unit 14 as display panel; Fig. 1) including a pixel (pixel unit 14 may include a plurality of blocks BLK1 and BLK2; Fig. 1) connected between a first power line and a second power line (light emitting diode LD is between the powers ELVDDL and ELVSSL, and may emit light with luminance corresponding to the data voltage; Para. 0069-0072), the pixel including a light emitting element connected between the first and second power lines and a driving transistor configured to control a driving current flowing through the light emitting element in response to a data signal (light emitting diode LD is between the powers ELVDDL and ELVSSL, and may emit light with luminance corresponding to the data voltage; Para. 0069-0072);
a data driver (12; Fig. 1) configured to generate the data signal based on image data, provide the data signal to the pixel (The data driver 12 may generate data voltages to be provided to data lines D1, D2, D3, . . . , Dj, D(j+1), . . . , and Dn using the gray scale values and the control signals to pixel row units.; Para. 0052, Fig. 1),
However, Pyun does not explicitly discloses a data driver receives a sensed characteristic of the light emitting element;
an age calculator configured to calculate an age of the pixel based on the image data; and
a sensing controller configured to adjust a cycle of sensing the characteristic of the light emitting element by the data driver based on the age.
In an analogous art, Moon discloses a data driver (140; Fig. 1) receives a sensed characteristic of the light emitting element (The degradation sensor 160 may measure degradation information of the pixel block 112. In some example embodiments, the degradation sensor 160 may measure a current, which is returned (e.g., fed-back) from the pixel block 112 in response to a reference signal provided to the pixels 111. Here, the reference signal may be provided from the data driver 140 to the pixels 111 (or, the display panel 110) based on a certain grayscale value. The current (e.g., the fed-back current) may be a total sum of currents that flow through a driving transistors (or, organic light emitting diodes) of the pixels 111 included in the pixel block 112.; Para. 0057);
an age calculator (170; Fig. 1) configured to calculate an age of the pixel based on the image data (The degradation calculator 170 may accumulate input data provided to the pixels 111 during certain times, and may calculate pixel degradation data of each of the pixels 111 based on the accumulated input data and the degradation information. Here, the degradation information may be provided from the degradation sensor 160 to the degradation calculator 170.; Paras. 0058-0059); and
a sensing controller (170; Figs. 1, 3, and 7) configured to adjust a cycle of sensing the characteristic of the light emitting element by the data driver based on the age (the degradation calculator 170 of FIG. 7 may recover the spatial resolution (or an spatial accuracy) of the degradation information (e.g., sensing data of the pixel block) per unit pixel based on the accumulated data of each of the pixels 111, and may calculate the pixel degradation data Ibs_P based on the degradation information (i.e., the pixel degradation information) of each pixel.; Paras. 0118- 0119….and, That is, the degradation calculator 170 may restore a spatial resolution (or a spatial accuracy) of the degradation information (i.e., the degradation information of the pixel block) per unit pixel based on the accumulated input data of each of the pixels 111, and may calculate the pixel degradation data Ibs_p based on the degradation information for each pixel (i.e., pixel degradation information); Para. 0112.  Thus, the restore of spatial resolution (or an spatial accuracy) of the degradation information (e.g., sensing data of the pixel block) per unit pixel based on the accumulated data of each of the pixels 111 is “to adjust a cycle of sensing..”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Moon to the system of Pyun in order to allow the display device to improve an accuracy of sensing data and a spatial resolution of the sensing data by recovering the spatial resolution of the sensing data per unit pixel based on accumulated input data generated by accumulating input data for each of the pixels.



Claim Objections
Claims 2-12, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the sensing controller is configured to output the first sensing control signal in response to a first accumulated current value, in which a value of the measured current is accumulated greater than or equal to a first reference current value”.
Referring to claims 3-4 are objected upon dependent claim 2.
Referring to claim 5, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the sensing controller is configured to:
accumulate the value of the measured current to update the first accumulated current value,
compare the first accumulated current value and the first reference current value, and
output the first sensing control signal having the first value when the first accumulated current value is greater than the first reference current value”.
Referring to claims 6-12 are objected upon dependent claim 5.
Referring to claim 15, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: each of the pixels includes a driving transistor configured to adjust the amount of the driving current flowing through the light emitting element, 
the sensing controller is configured to outputs a second sensing control signal indicating whether to sense a threshold voltage of the driving transistor based on the measured current, and 
the sensor is configured to sense the threshold voltage of the driving transistor in response to the second sensing control signal.”.
Referring to claim 16 is objected upon dependent claim 15.
Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising:
a power supply configured to apply power voltages to the first and second power lines of the display panel; and
a current measurer configured to measure a current applied to the display panel from the power supply through the first and second power lines, wherein the sensing controller is configured to:
accumulate a value of a measured current to update a first accumulated current value,
compare the first accumulated current value and a first reference current value,
determines whether to sense the characteristic of the light emitting element when the first accumulated current value is greater than the first reference current value, and 	change the first reference current value based on the age.”.
Referring to claim 20 is objected upon dependent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                               /NELSON M ROSARIO/Examiner, Art Unit 2624                                                 Primary Examiner, Art Unit 2624